United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40064
                        Conference Calendar



LAWRENCE SCOTT GRIFFITH,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; B. K. HORN, Assistant Warden, Clemens
Unit #005; NORMA MUNOZ-SMITH, Unit Compliance Sergeant, Clemens
Unit; KENNY SMITH, Laundry Manager, Clemens Unit; R. CARDENAS,
Unit Disciplinary, Officer (U.H.O.), Clemens Unit #005,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-411
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Lawrence Scott Griffith, Texas prisoner # 419218, appeals

the district court’s with prejudice dismissal of his 42 U.S.C.

§ 1983 complaint as frivolous.   Griffith’s complaint alleged that

prison officials conspired to fabricate false drug-use charges

against him, and that the defendants’ actions were taken out of

desire to retaliate against him for leaking an alleged prison

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40064
                                 -2-

health hazard to outside authorities, and for helping other

inmates file grievances against prison personnel.

     On appeal, Griffith contends that the district court abused

its discretion in dismissing his complaint with prejudice.     He

argues that his complaint sufficiently alleged a chronology of

events from which unlawful retaliation could be inferred,

especially in light of the Texas Department of Criminal Justice’s

long history of retaliating against prisoners.     Griffith also

asserts that, contrary to the district court’s findings, his

administrative remedies with respect to defendants Munoz-Smith

and Smith were exhausted.

     Griffith’s claim of retaliation for assisting another inmate

with his prison grievance fails as a matter of law since the act

of providing legal assistance to fellow inmates does not

implicate a constitutionally protected right.      See Tighe v. Wall,

100 F.3d 41, 43 (5th Cir. 1996).   With respect to his reporting

of an alleged health hazard to outside authorities, Griffith

fails to recite an adequate chronology of events from which

retaliation may plausibly be inferred.      See Woods v. Smith, 60

F.3d 1161, 1166 (5th Cir. 1995).   Accordingly, regardless whether

Griffith’s administrative remedies were exhausted, his

conclusional allegations that the defendants conspired to

contaminate his drug test lack merit.      The district court’s with

prejudice dismissal of Griffith’s 42 U.S.C. § 1983 action as

frivolous is therefore affirmed.
            No. 03-40064
                 -3-

AFFIRMED.